IN THE COMMONWEALTH COURT OF PENNSYLVANIA

County of Allegheny,                    :
                         Petitioner     :
                                        :
            v.                          :   No. 1722 C.D. 2017
                                        :   Submitted: April 13, 2018
Workers’ Compensation Appeal            :
Board (Bonenberger),                    :
                      Respondent        :

BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                        FILED: May 14, 2018

            The County of Allegheny (Employer) petitions for review from an
order of the Workers’ Compensation Appeal Board (Board), which affirmed a
Workers’ Compensation Judge’s (WCJ) decision that granted Marguerite
Bonenberger’s (Claimant) review petition seeking to correct the description of her
work injury and denied Employer’s termination petition. Employer asserts the
WCJ’s credibility determinations are arbitrary and capricious and are based on the
WCJ’s misapprehension of material facts. It also argues the WCJ erred in ignoring
or rejecting medical evidence that Claimant fully recovered from her recognized
work injury. Upon review, we affirm.


                                 I. Background
            Claimant works for Employer as a correctional officer at the Allegheny
County Jail. She sustained four work injuries during the course of her employment.
             Relevant here, in August 2012, Claimant sustained a right knee injury
when an inmate and two coworkers fell on her during a confrontation. Employer
issued a Notice of Temporary Compensation Payable (NTCP) describing the injury
as a right knee contusion. The parties subsequently entered into a supplemental
agreement describing the August 2012 injury as a right knee medial meniscal tear.
The parties also entered into a supplemental agreement, which indicated that
Claimant returned to work with no loss of wages in October 2012; as a result, her
indemnity benefits were suspended as of that date.


             Claimant again received indemnity benefits for her August 2012 work
injury in late 2012. Her indemnity benefits were suspended when she returned to
work with no wage loss in June 2013. Claimant again received indemnity benefits
at some point after June 2013. Thereafter, Employer issued a notification of
suspension stating Claimant’s indemnity benefits were suspended as of October
2013 based on her return to work with no wage loss.


             In January 2014, Claimant filed a review petition alleging the
description of her August 2012 work injury was incorrect and should also include
“right hip, right side pain, low back pain, and left knee.” WCJ’s Op., 9/12/16, at 4;
Reproduced Record (R.R.) at 1. Employer denied the material allegations.


             A few weeks later, Employer filed a termination petition alleging
Claimant fully recovered from her August 2012 work injury as of August 2013.
Hearings ensued before a WCJ.




                                         2
              After an initial decision by a WCJ denying Claimant’s review petition
and granting Employer’s termination petition after Claimant did not appear at a WCJ
hearing, Claimant appealed to the Board. Ultimately, the Board remanded to the
WCJ to reopen the record.1


              On remand, a different WCJ made the following findings. Claimant
testified that in August 2012, she sustained a medial meniscal tear to her right knee.
She underwent surgery in April 2013. Claimant noticed problems with her right hip
a few days after the injury. Claimant explained that the injury occurred when she
attempted to restrain an arrestee. In the process, Claimant fell with her right leg
extended and landed on her right buttocks. At that point, three adult males fell on
Claimant.     Claimant initially received treatment at a hospital. Thereafter, she
received treatment from Drs. Robert Weiss and David Hartmann. Claimant testified
she complained to these physicians about her right hip and groin, and she was
referred to physical therapy. Claimant further explained that, after her knee surgery,
she returned to light duty work until March 2014, when she was suspended for
reasons unrelated to the work injury. Claimant returned to her full duty job in April
2014.


              Claimant also testified that, after her knee surgery, she experienced
continuing pain in her hip with pain radiating into her groin and right thigh. She
also complained of lower back spasms.               Claimant treated with Dr. Scott K.
        1
         More particularly, the Board remanded because the record revealed Claimant was
admitted to a rehabilitation facility at the time of the WCJ hearing, her prior counsel withdrew
from the case, and Claimant notified Employer and the WCJ of this situation. Thus, the Board
ordered the WCJ to reopen the record to allow Claimant to present evidence in support of her
review petition and in opposition to Employer’s termination petition. The Board also provided
Employer an opportunity to present additional evidence.

                                               3
Schweizer (Claimant’s Physician) for problems associated with her right hip, and he
recommended surgery. Claimant confirmed that walking causes pain in her right
hip. She also indicated that bending in order to pat down inmates and visitors causes
hip pain. Further, Claimant continues to experience stiffness in her right knee.
Claimant denied any ongoing problems related to her left knee or lower back. She
also denied any problems with her right hip before the August 2012 injury.


              Claimant also testified by deposition. She testified that in August 2012,
three adults fell on her, at which time she injured not only her right knee but also her
right hip, groin, and lower back. She noticed hip and groin pain a few days after the
incident. Claimant further testified that she did not feel that she recovered from the
August 2012 injury. She continues to receive care from her chiropractor as well as
her Physician. Claimant further indicated she continues to have pain in her right hip,
groin, and low back, particularly with bending.


              In addition, Claimant submitted a medical report from Dr. Thomas
Kramer.2 At the time of examination, Claimant complained of daily pain in her
lower back, right hip, and right knee. Based on his examination and a review of
Claimant’s medical records, Dr. Kramer opined Claimant sustained a right knee
meniscal tear, and she reached maximum medical improvement. Dr. Kramer also
opined a labral tear of Claimant’s right hip was not a likely consequence of the work
injury, but could have been aggravated by Claimant’s altered gait as a result of her
right knee injury.


       2
         Before the WCJ, the parties agreed to proceed based on the submission of medical reports
rather than medical deposition testimony. Certified Record, Item #22, WCJ’s Hr’g, Notes of
Testimony, 12/21/15, at 15-16.

                                               4
             Claimant also submitted a report from an MRI performed in July 2013,
which indicated the presence of a tear of the anterior superior labrum as well as
minimal insertional tendinopathy versus partial tear at the trochanteric insertion of
the right gluteus medius.


             In addition, Claimant submitted records from West Penn Allegheny
Health System, detailing an evaluation in June 2013. At that time, Claimant
indicated the onset of hip pain diffusely about the right hip in February and March
2013. Claimant had a follow-up visit in July 2013; a diagnosis from that visit was a
right anterior and acetabular labral tear. The examining physician opined this
diagnosis was work-related given the mechanism of injury. Claimant was referred
for an appointment with her Physician.


             Claimant’s Physician reported that Claimant was seen on a referral after
an MRI revealed a labral tear.       Claimant’s Physician performed a physical
examination. At that time, Claimant’s Physician opined Claimant had a right hip
labral tear likely related to the work injury based on Claimant’s continuing
complaints of pain. Additionally, Claimant submitted a diagnostic imaging report
from August 2015, which Claimant’s Physician ordered. This study was interpreted
as showing small anterior superior and superior lateral labral signal changes
compatible with small tears.
             Claimant also submitted a report from her Physician, who opined
Claimant has a labral tear of the hip related to the traumatic event that occurred in
August 2012. Claimant’s Physician recommended repair to alleviate symptoms in



                                         5
the hip. Claimant’s Physician also authored a supplemental report indicating he
reviewed statements from Employer’s physicians. Ultimately, Claimant’s Physician
opined that the torn labrum was a result of or aggravated by the August 2012 work
injury.


            In response, Employer submitted the reports of its physician, Dr. Kelly
Agnew (Employer’s Physician), who examined Claimant. Employer’s Physician
opined Claimant sustained a work-related right knee injury with no evidence of
lingering knee joint pathology. He also opined there was no evidence of a hip joint
injury or a lower back injury resulting from the August 2012 work incident.
Employer’s Physician authored supplemental reports in which he opined Claimant’s
hip complaints predated her August 2012 injury. Employer’s Physician opined that,
had a labral tear occurred at the time of the August 2012 injury, Claimant would
have experienced immediate symptoms. He further opined the modest degenerative
changes in the right labrum were not aggravated, accelerated, or altered by the
August 2012 work injury.


            Employer also submitted a report from Dr. Thomas Muzzonigro, who
examined Claimant in October 2015. Dr. Muzzonigro opined Claimant sustained a
right knee injury in August 2012, from which she recovered. Dr. Muzzonigro
indicated he could not find any injury to Claimant’s right hip resulting from the
August 2012 work incident. In a supplemental report, Dr. Muzzonigro further
opined Claimant’s hip complaints were unrelated to her work activities in August
2012. He opined Claimant’s right hip was not injured and the work incident did not
aggravate Claimant’s right hip complaints.



                                        6
            Ultimately, the WCJ credited the testimony of Claimant and her
Physician. In so doing, the WCJ made the following determinations as to credibility
and evidentiary weight (with emphasis added):

            26. Based upon the testimony of [Claimant], who I deem
            credible, I find that [Claimant] sustained an injury to her
            right hip and groin at the time of the injury of August 29,
            2012. [Claimant’s] testimony regarding the occurrence of
            the injury at the time of hearing is consistent with the
            history described in the numerous medical records either
            offered as exhibits or reviewed by the physicians who have
            evaluated her. I also note that while [Claimant] had
            complaints of bilateral hip pain approximately one month
            prior to her work injury, those complaints were
            nonspecific in nature. Since the work injury [Claimant’s]
            complaints have been consistent. I also find [Claimant]
            credible based upon her efforts to remain at work despite
            her ongoing complaints of pain and restrictions.

            27. In resolving the medical questions presented I find the
            opinion of [Claimant’s Physician] to be credible and
            convincing. As a result, I find that [Claimant], in addition
            to sustaining a meniscal tear in her right knee, also
            sustained a labral tear in the right hip. In finding
            [Claimant’s Physician] credible I accept his opinion that
            the mechanism of injury as described by [Claimant] at the
            hearing to be consistent with the type of injury that can
            result in hip labral tearing. I also consider his opinion to
            be more credible than the opinions of Dr. Kramer,
            [Employer’s Physician], and/or Dr. Muzzonigro.
            [Claimant’s Physician] indicated that there were no
            significant degenerative changes on imaging of the right
            hip. [Claimant’s Physician] also indicated that the other
            evaluating physicians had failed to perform the
            appropriate provocative testing to determine the presence
            of labral tear pain. [Claimant’s Physician] is convincing
            in suggesting that the complaints of right hip pain would
            have gone unnoticed at the time of injury because of the
            nature of the injury to the right knee.


                                         7
             28. I find the opinions of Dr. Kramer, [Employer’s
             Physician], and Dr. Muzzonigro to be credible with
             respect to their determination that [Claimant] did sustain a
             right knee injury on August 29, 2012. I also find their
             opinions are credible with regard to their findings
             concerning [Claimant’s] lower back issues. [Claimant]
             has failed to offer any competent medical evidence to
             establish a work related lower back condition as a result of
             the August 29, 2012, injury. To the extent that their
             opinions differ from that of [Claimant’s Physician] with
             respect to the labral tear I find them not as credible as the
             opinion of [Claimant’s Physician].

WCJ’s Op., 9/12/16, Findings of Fact (F.F.) Nos. 26-28.


             As a result, the WCJ concluded Claimant sustained the burden of proof
on her review petition, in part. Specifically, the WCJ determined Claimant satisfied
her burden of proving the injury description should be expanded to include a labral
tear of the right hip. The WCJ also determined the injury description should not be
expanded to include low back, right side pain, or left knee injury.


             In addition, the WCJ determined Employer did not sustain its burden of
proving Claimant fully recovered from her work injuries as of February 5, 2014, or
any other date. The WCJ determined that, because Claimant sustained, in addition
to a right knee meniscal tear, a right hip labral tear, Employer could not prevail on
its termination petition. The WCJ stated: “It is well-settled that when an expert’s
opinion is based upon an assumption, which is contrary to the established facts of
record, that opinion is [worthless].” Williams v. Workers’ Comp. Appeal Bd.
(Hahnemann Univ. Hosp.), 834 A.2d 679, 684 (Pa. Cmwlth. 2003) (citing Noverati




                                          8
v. Workmen’s Comp. Appeal Bd. (Newtown Squire Inn), 686 A.2d 455 (Pa.
Cmwlth. 1996)).


              As a result, the WCJ ordered Employer to pay all of Claimant’s
reasonable and necessary medical expenses for the treatment of Claimant’s right
knee injury and the labral tear of her right hip. The WCJ further stated there were
no immediate indemnity benefits payable to Claimant. Employer appealed to the
Board, which affirmed. This petition for review by Employer followed.3

                                     II. Discussion
                             A. Claimant’s Review Petition
              Employer first argues the record does not support the WCJ’s grant of
Claimant’s review petition to expand the scope of the work injury to include a labral
tear of the right hip. Employer contends the WCJ’s finding crediting Claimant’s
testimony cannot be reconciled with the WCJ’s findings concerning the medical
evidence, which contradicted Claimant’s testimony.


              More specifically, Employer maintains, Claimant testified she noticed
a problem with her right hip a few days after the August 2012 work injury. However,
Employer asserts, no medical records support her complaints. Employer argues a
June 2013 report from West Penn Allegheny Health System was the first
documented instance in which Claimant presented with any hip complaints.
Employer argues that report stated Claimant noted the onset of hip pain diffusely in


       3
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed or whether constitutional rights
were violated. Phoenixville Hosp. v. Workers’ Comp. Appeal Bd. (Shoap), 81 A.3d 830 (Pa.
2013).

                                              9
February or March 2013.       Employer contends this is contrary to Claimant’s
testimony, which the WCJ credited and which served as the basis for Claimant’s
Physician’s medical opinion. As a result, Employer asserts Claimant’s Physician’s
opinion is based on an inaccurate history; thus, it is incompetent. See Newcomer v.
Workmen’s Comp. Appeal Bd. (Ward Trucking Corp.), 692 A.2d 1062 (Pa. 1997).
Employer further asserts the WCJ’s decision is fundamentally dependent on a
misapprehension of material facts, or so otherwise flawed, that it is irrational. See
Casne v. Workers’ Comp. Appeal Bd. (Stat Couriers, Inc.), 962 A.2d 14 (Pa.
Cmwlth. 2008). We disagree.


              As the ultimate fact-finder in workers’ compensation cases, the WCJ
“has exclusive province over questions of credibility and evidentiary weight ….” A
& J Builders, Inc. v. Workers’ Comp. Appeal Bd. (Verdi), 78 A.3d 1233, 1238 (Pa.
Cmwlth. 2013). The WCJ may accept or reject the testimony of any witness in whole
or in part. Id.


              Further, “[i]t is irrelevant whether the record contains evidence to
support findings other than those made by the WCJ; the critical inquiry is whether
there is evidence to support the findings actually made.” Furnari v. Workers’ Comp.
Appeal Bd. (Temple Inland), 90 A.3d 53, 60 (Pa. Cmwlth. 2014) (citation omitted).
We examine the entire record to see if it contains evidence a reasonable person might
find sufficient to support the WCJ’s findings. Id. If the record contains such
evidence, the findings must be upheld, even though the record may contain
conflicting evidence. Id. Also, we must view the evidence in the light most




                                         10
favorable to the prevailing party and give it the benefit of all inferences reasonably
deduced from the evidence. Id.


               In addition, to satisfy the reasoned decision requirements of Section
422(a) of the Workers’ Compensation Act (Act),4 a WCJ must set forth the rationale
for the decision by specifying the evidence relied on and reasons for accepting it.
Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043 (Pa.
2003); Dorsey v. Workers’ Comp. Appeal Bd. (Crossing Constr. Co.), 893 A.2d 191
(Pa. Cmwlth. 2006).         When conflicting evidence is presented, the WCJ must
adequately explain the reasons for rejecting or discrediting competent evidence.
Daniels. “[T]he purpose of a reasoned decision is to spare the reviewing court from
having to imagine why the WCJ believed one witness over another.” Dorsey, 893
A.2d at 196 (citation omitted).


               However, “Section 422(a) does not permit a party to challenge or
second-guess the WCJ’s reasons for credibility determinations.”            Id. at 195
(emphasis added). “Unless made arbitrarily or capriciously, a WCJ’s credibility
determinations will be upheld on appeal.” Id.


               Under Section 413(a) of the Act, 77 P.S. § 771, a WCJ may amend an
NCP at any time during the litigation of any petition if the evidence shows the injury
sustained in the original work incident is different or more expansive than that listed
in the NCP. Harrison v. Workers’ Comp. Appeal Bd. (Auto Truck Transp. Corp.),
78 A.3d 699, 704 (Pa. Cmwlth. 2013) (citing Cinram Mfg., Inc. v. Workers’ Comp.


      4
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §834.

                                               11
Appeal Bd. (Hill), 975 A.2d 577, 580-81 (Pa. 2009)). This is known as a “corrective
amendment.” Id. Additionally, the NCP can be amended if the claimant files a
review petition and proves that another injury subsequently arose as a consequence
of the original injury. Id. The party seeking to amend the NCP has the burden of
proving the NCP is materially incorrect. Id. (citing Namani v. Workers’ Comp.
Appeal Bd. (A. Duie Pyle), 32 A.3d 850 (Pa. Cmwlth. 2011)).


             Contrary to Employer’s assertions, the record here supports the WCJ’s
grant of Claimant’s review petition to include a labral tear of the right hip. To that
end, Claimant’s Physician credibly opined (with emphasis added):

             I do believe with a reasonable degree of medical certainty
             that [Claimant’s] hip labral tear, and the pain she suffers
             from this tear are related to a single traumatic event as
             there is no significant degenerative change on imaging of
             the hip, and no bony deformity. Her lack of the physical
             exam findings on previous surgeons[’] exam[s] likely
             relate[s] to the cursory nature of those exams, and the fact
             that none of those physicians performed tests sensitive for
             labral tear pain …. Furthermore, the nature of her work
             injury on August 29, 2012, would be consistent with an
             injury mechanism for hip labral tearing. If the labral tear
             was somehow present prior to the injury, it was clearly
             aggravated or worsened in that case by the injury.

             It is my opinion that her hip labral tear went unnoticed
             initially as she had a distracting injury in … the knee that
             was more painful and severe. Furthermore, as the knee
             pain resolved the hip pain was felt to be secondary to
             compensation for the knee pain. This is reasonable as hip
             flexor pain is common when patients are … limping, and
             is very difficult to distinguish from … hip labral pain,
             especially in the absence of specific testing. When the hip
             pain did not resolve, the labral tear was ultimately found,
             and was present since the time of the initial injury.



                                         12
             The timeline of her injury and treatments are reasonable in
             my opinion. It is therefore my opinion with a reasonable
             degree of medical certainty, as a board-certified
             orthopedic surgeon specializing [in] sports medicine and
             … hip arthroscopy that [Claimant’s] hip labral tear and
             corresponding pain does relate back to the initial injury of
             August 29, 2012. …

             Furthermore, while I agree that an acute labral tear
             [should] elicit pain on initial examination, distracting
             injuries in orthopedic trauma very frequently mask these
             more minor injuries. The nature of a labral tear is that it
             leads to micro instability of the hip causing progressive
             groin and ultimately lateral hip pain over several months
             or years. I disagree that this is an atypical presentation
             overall for this injury, and there is nothing that I find
             questionable with the timeline presented to me by the
             patient. There is also concern by Dr. Muzzonigro that the
             patient had several immediate post[-]injury evaluations
             which documented normal hip range of motion, I do not
             find that to be of concern as this was a traumatic injury and
             I typically only see limited hip range of motion once there
             is significant synovitis within the hip joint or bony
             deformity. …

             I … believe with a reasonable degree of medical certainty
             that the torn labrum was a result of or was aggravated by
             the injury August 29, 2012.

R.R. at 191-94. Thus, Claimant’s Physician’s opinion supports the WCJ’s grant of
Claimant’s review petition to expand the scope of Claimant’s recognized work
injury to include a labral tear of the right hip.


             Further, contrary to Employer’s assertions, our review of the WCJ’s
findings and the record reveals no inconsistency between the credited testimony of
Claimant and her Physician regarding the history of Claimant’s right hip symptoms.
To that end, Claimant testified she noticed problems with her right hip “a few days”


                                           13
after the August 2012 work injury. F.F. No. 6(d); R.R. at 41. Our review of
Claimant’s Physician’s reports reveals no inconsistency with Claimant’s testimony
concerning the history of symptoms related to her right hip injury. R.R. at 191-94.
In fact, in his supplemental report, Claimant’s Physician stated, “it was noted 1 day
post[-]injury that [Claimant] was complaining of hip pain.”                        R.R. at 194.
Additionally, the WCJ expressly credited Claimant’s Physician’s opinion that “the
hip labral tear went unnoticed initially because the injury to the knee would have
caused distracting pain.” F.F. No. 15; see F.F. No. 27; R.R. at 192.


               This is not a case like Newcomer, cited by Employer. Under
Newcomer, a medical expert’s opinion is not rendered incompetent unless it is based
solely on inaccurate or false information.5 Here, unlike in Newcomer, Claimant’s
Physician’s opinion that Claimant’s right hip injury was work-related was not based
solely on a false or inaccurate medical history.                To the contrary, Claimant’s
Physician’s opinion was based on his physical examination, his review of an MRI,
and Claimant’s history.         Further, Claimant’s Physician’s understanding of the
mechanism of injury and Claimant’s subsequent complaints were consistent with
Claimant’s testimony here.           To that end, Claimant credibly testified that she
“complained to Employer’s [workers’ compensation panel physicians] about her
right hip and groin” after the August 2012 work incident. F.F. No. 6(f); R.R. at 44.

       5
          Specifically, in Newcomer v. Workmen’s Compensation Appeal Board (Ward Trucking
Corp.), 692 A.2d 1062 (Pa. 1997), the claimant was injured in 1989 and received treatment and
partial disability benefits for an abdominal injury. Several years later, he sought total disability
benefits for disability arising from an alleged shoulder injury incurred with the 1989 abdominal
injury. However, there was no record of any shoulder complaint or shoulder treatment between
1989 and 1991. Indeed, the claimant did not mention any shoulder injury during his early
testimony in the compensation proceedings. Our Supreme Court rejected the causation opinion of
the claimant’s physician, which assumed the accuracy of the claimant’s representation of a
dormant work injury, a representation contradicted by medical records.

                                                14
             Nevertheless, Employer points to a June 2013 West Penn Allegheny
Health System report authored by Dr. Julius J. Huebner, which states: “Regarding
[Claimant’s] hip, she apparently noted onset of hip pain diffusely about the right hip
in February or March, 2013 (she states that is a guess). She does not recall the exact
onset of her hip pain.” Certified Record, Item #29, Ex. C-05 at 1 (emphasis added).
This statement does not render Claimant’s Physician’s opinion incompetent. Indeed:
(1) Claimant’s Physician did not author this report; (2) the report states Claimant
guessed she noticed the onset of hip pain diffusely (as opposed to the onset of any
hip pain) in February or March 2013, id.; and, (3) Claimant did not recall the exact
onset of pain. Thus, while this statement in the June 2013 West Penn Allegheny
Health System report may have impacted the WCJ’s resolution of issues of
credibility and evidentiary weight, it did not render Claimant’s Physician’s opinion
incompetent.


             Moreover, Employer’s reliance on Casne is misplaced. There, we
rejected a claimant’s argument that an employer’s medical expert’s testimony was
incompetent and could not support a termination of benefits where the claimant’s
arguments went to the credibility of the witness rather than the competency of the
witness’s testimony. Casne does not aid Employer’s argument here.




                       B. Employer’s Termination Petition
             Employer also contends the WCJ failed to issue a reasoned decision
because the WCJ did not make any credibility determinations concerning whether


                                         15
Claimant fully recovered from her right knee meniscal tear. Employer argues the
WCJ erred in determining the medical opinions of Employer’s Physician and Drs.
Muzzonigro and Kramer were worthless as to the issue of Claimant’s recovery from
her accepted right knee injury solely because these physicians did not find
Claimant’s right hip labral tear was caused by her August 2012 work injury.


               Employer asserts Claimant’s Physician did not provide any opinion as
to Claimant’s right knee condition. Employer maintains its Physician and Drs.
Muzzonigro and Kramer all found Claimant recovered from her work-related knee
injury, and Claimant testified she needed no more treatment for her knee and her
knee was fine. Nevertheless, Employer argues, the WCJ still did not find Claimant
recovered from her accepted August 2012 right knee injury. Employer contends the
WCJ failed to specifically address this issue. It further argues that, if this Court
upholds the grant of Claimant’s review petition to include the right hip labral tear,
this Court should grant a partial termination of benefits6 as to Claimant’s right knee
injury, which fully resolved.
               To terminate a claimant’s benefits, the employer bears the burden of
establishing that either the claimant’s disability ceased or that her remaining
disability is unrelated to the work injury. Gillyard v. Workers’ Comp. Appeal Bd.


       6
           The reduction in liability to which Employer refers is properly characterized as a
modification of the recognized work injury rather than a partial termination. See Doerfler v.
Workers’ Comp. Appeal Bd. (Winegardner & Hammons, Inc.) (Pa. Cmwlth., No. 1550 C.D. 2016,
filed May 31, 2017), slip op. at 3, 2017 WL 2350446 at *1 n.1 (unreported) (reduction in scope of
recognized work injuries is tantamount to modification of notice of compensation payable; under
Section 413 of the Workers’ Compensation Act, 77 P.S. §772, a WCJ “may, at any time, modify,
reinstate, suspend, or terminate a[n] [NCP] ... upon petition filed by either party with the
department, upon proof that the disability of an injured employe has increased, decreased, recurred,
or has temporarily or finally ceased.”). As explained more fully below, however, Employer is not
entitled to such relief here.

                                                16
(Pa. Liquor Control Bd.), 865 A.2d 991 (Pa. Cmwlth. 2005) (en banc). An employer
may satisfy this burden by presenting unequivocal and competent medical evidence
of the claimant’s full recovery from her work-related injuries. Id. Further, an
employer’s burden of proof in a termination proceeding “never shifts to the claimant
because disability is presumed to continue until proved otherwise.” Marks v.
Workers’ Comp. Appeal Bd. (Dana Corp.), 898 A.2d 689, 693 (Pa. Cmwlth. 2006).
In order to terminate benefits, an employer must prove that all of a claimant’s work-
related injuries have ceased. Cent. Park Lodge v. Workers’ Comp. Appeal Bd.
(Robinson), 718 A.2d 368 (Pa. Cmwlth. 1998).


             Here, the WCJ did not credit the opinions of Employer’s Physician or
Drs. Muzzonigro and Kramer7 to the extent those physicians opined Claimant fully
recovered from her accepted right knee injury. F.F. Nos. 27, 28. The WCJ
determined, “inasmuch as [Claimant] has sustained, in addition to a right knee
meniscal tear, a right hip labral tear, [Employer] cannot prevail on its [t]ermination
[p]etition.” WCJ Op., Concl. of Law No. 2 (emphasis added). Thus, the WCJ
ordered: “[Employer] remains responsible for all reasonable and necessary medical
expenses [Claimant] has incurred to date and may incur in the future for treatment
of the right knee injury and the labral tear of the right hip.” WCJ Op. at 12.


             In short, because the WCJ did not credit the opinions of Employer’s
Physician or Drs. Muzzonigro and Kramer to the extent those physicians opined
Claimant fully recovered from her accepted right knee injury, Employer could not
meet the burden of proof on its termination petition. Further, as the Board stated,

      7
         As explained above, in his report Dr. Kramer opined that Claimant reached maximum
medical improvement.


                                           17
“[d]espite [Employer’s] contention to the contrary, where Claimant testified both
that she was experiencing stiffness in her right knee, and later, that her right knee
was ‘fine,’ this did not constitute evidence enough that Claimant’s knee was fully
recovered, especially where the WCJ did not credit [Employer’s] medical witnesses
in this regard.” Bd. Op., 10/20/17, at 14 (emphasis in original).


             Based on the foregoing, we affirm.




                                       ROBERT SIMPSON, Judge




                                         18
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

County of Allegheny,                  :
                       Petitioner     :
                                      :
           v.                         :   No. 1722 C.D. 2017
                                      :
Workers' Compensation Appeal          :
Board (Bonenberger),                  :
                       Respondent     :


                                    ORDER

           AND NOW, this 14th day of May, 2018, the order of the Workers’
Compensation Appeal Board is AFFIRMED.




                                     ROBERT SIMPSON, Judge